Citation Nr: 1631525	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-18 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent prior to December 6, 2010, for arrhythmia induced cardiomyopathy with shortness of breath.

2.  Entitlement to an increased rating in excess of 60 percent from December 6, 2010, to February 17, 2014, for arrhythmia induced cardiomyopathy with shortness of breath.

3.  Entitlement to a rating in excess of 10 percent disabling for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to August 1995.  

This appeal before the Board of Veterans' Appeals (Board) arises from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In an August 2009 rating decision, the RO continued the 30 percent rating for arrhythmia, status post cardiac angiogram with shortness of breath (cardiac disability).  The Veteran filed a notice of disagreement (NOD) in September 2009, and a statement of the case (SOC) was issued in March 2010.  The Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in April 2010.  

In April 2009, the Veteran filed a claim for an increased rating for his left ear hearing disability; and, in an August 2009 rating decision, the RO re-classified the Veteran's service-connected left ear hearing loss as bilateral hearing loss, in accordance with 38 C.F.R. § 3.383(a)(3) based on a showing of service-connected left ear hearing impairment to a compensable degree of 10 percent, and 38 C.F.R. § 3.385 based on a showing of non-service connected right ear hearing impairment within VA standards.  By that same rating action, The RO continued the 10 percent rating for bilateral hearing loss.  The Veteran submitted a NOD in September 2009, and an SOC was issued in March 2010.  The Veteran perfected his appeal with the timely filing of a substantive appeal in April 2010. 

In a February 2014 rating decision, the RO increased the disability rating for the Veteran's service-connection cardiac disability to 60 percent disabling effective from December 6, 2010, and to 100 percent disabling effective from February 18, 2014.  As such, the assignment of the 60 percent rating for the period from December 6, 2010 to February 17, 2014, does not represent a total grant of benefits sought on appeal, and remains a viable issue before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board additionally notes that in June 2015, the Veteran alleged clear and unmistakable error (CUE) concerning the effective dates assigned for the rating awards for the cardiac disability.  However, with regard to the CUE claim, the Veteran has not perfected an appeal of this issue, and therefore the issue is not presently before the Board.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing before the Board.  A copy of the transcript from that hearing is associated with the claims file.

The issue of entitlement to a rating in excess of 10 percent disabling for bilateral hearing loss, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the Board hearing in May 2016, prior to the promulgation of a decision in the appeal, the Veteran stated on the record of proceedings that he was satisfied with the currently assigned 30 percent rating for the period prior to December 6, 2010, for the service-connected arrhythmia induced cardiomyopathy with shortness of breath, and that he wished to withdraw that aspect of the appeal.

2.  For the appeal period beginning December 6, 2010, the Veteran's arrhythmia induced cardiomyopathy with shortness of breath resulted in chronic congestive heart failure.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal concerning entitlement to an increased rating in excess of 30 percent prior to December 6, 2010, for arrhythmia induced cardiomyopathy with shortness of breath, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  For the appeal period beginning December 6, 2010, the criteria for a rating of 100 percent schedular rating for arrhythmia induced cardiomyopathy with shortness of breath have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.27, 4.104, Diagnostic Code 7020 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the Veteran's May2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue concerning entitlement to an increased rating in excess of 30 percent prior to December 6, 2010, for arrhythmia induced cardiomyopathy with shortness of breath.  See May 2016 Board Hearing transcript ("it is [Veteran's] contention that...he is satisfied...with the 30 percent rating that has been assigned for the period of May 31, 2000 to December 5, 2010...That is correct.")  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and said issue is dismissed.

I. Duties to Notify and Assist

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such was harmless and will not be further discussed.

II.  Increased Rating

The Veteran seeks an increased rating for his cardiac disability, characterized as arrhythmia induced cardiomyopathy with shortness of breath.  Such disability is currently evaluated as 60 percent disabling from December 6, 2010 to February 17, 2014, and 100 percent disabling from February 18, 2014.  As noted above, the period from February 18, 2014, is maximum rating assignable for this disability.

The June 2002 rating decision granted service connection for arrhythmia, status post cardiac angiogram, with shortness of breath, and characterized the Veteran's symptoms under the maximum rating criteria for Diagnostic Code (DC) 7010, a 30 percent evaluation.  The Board notes that the October 2014 rating decision recharacterized the Veteran's injury as arrhythmia induced cardiomyopathy with shortness of breath, but, continued the application of DC 7010 despite assigning disability evaluations in excess of 30 percent disabling and referring to symptomatology contemplated by separate diagnostic codes.  See October 2014 rating decision.  Therefore, the application of DC 7010 is moot and will not be discussed below.  The following analysis incorporates the properly analogous rating under DC 7020 for cardiomyopathy, of which the schedular criteria include the symptomatology identified in the October 2014 rating decision as the basis for the increased rating.  Id.  ("60 percent evaluation...based on...left ventricular dysfunction with an ejection fraction of 30 to 50 percent...100 percent evaluation...based on...chronic congestive heart failure.")  

Applicable Laws

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cardiomyopathy is rated under 38 C.F.R. § 4.104, DC 7020.  Under DC 7020, a 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure, or; workload of 3 METs or less, results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with ejection fraction of less than 30 percent.

Facts 

The Veteran underwent a VA arrhythmia examination in June 2009.  See June 2009 VA examination.  The VA examiner provided a diagnosis of arrhythmia, status post cardiac angiogram, with shortness of breath.  The Veteran reported daily, constant episodes confirmed by a Holter Monitor with medicinal treatment.  Physical evaluation revealed no evidence of congestive heart failure, a normal heart rate of 86 beats per minute, and an abnormal heart rhythm, with one to two beats missed every ten to fifteen seconds.  The examiner concluded that the disability would mildly impact the Veteran if undertaking light activities, but would moderately to severely impact the ability to undertake medium to heavy physical activities. 

The Veteran underwent another VA examination in March 2010.  See March 2010 VA examination.  The Veteran reported weekly chest pain with heart flutters multiple times a day and that that he experienced dizziness with 10 percent of chest pain episodes and shortness of breath with 10 percent of chest pain and dizziness occurrences.  The Veteran reported fatigue on a daily basis, but not to the point of limiting daily activities.  ETT testing revealed METs of 13.3, resting heart rate of 77 bpm to maximum 160 bpm.  Resting blood pressure noted as 132/75 and increased to 156/78.  No chest pain was noted and accelerated junctional rhythm was noted at the peak of the exercise.  The examiner provided a diagnosis of cardiac dysrhythmia associated with first-degree AV block.

Private treatment records reflect that beginning in July 2010, the Veteran presented with increased symptomatology, including "palpations at rest and with exertion," shortness of breath, and chest pains.  See July 2010 Dr. W.G. Progress Note ("He does report progressive dyspnea, especially with the irregular heart rhythm. This is worse than in the past.")  A December 2010 cardiac catheterization report provides a diagnosis of "progressive dyspnea with documented congestive heart failure," noting that the Veteran's left ventricular systolic function was "mild to moderately depressed" with a 40-45% ejection fraction.  See December 2010 Cardiac Cath report.  Upon discharge from an electrophysiology study later that month, the Veteran was diagnosed with nonischemic cardiomyopathy, congestive heart failure, and a "history of Wolff-Parkinson-White."

The Veteran's private treating physician, Dr. W.G., provided correspondence in December 2010 summarizing the Veteran's cardiac ailments and his ongoing treatment therapy since 2008.  See December 2010 Dr. W.G. correspondence.  The physician explained that the Veteran's reported pain and dyspnea had progressed over the last few weeks, leading to "significant LV dysfunction" with elevated LV  end-diastolic pressures "consistent with early stages of congestive heart failure."  

A February 2014 Disability Benefits Questionnaire (DBQ) completed by Dr. W.G. reflects that the Veteran has congestive heart failure without any acute episodes over the past year, but has been admitted for treatment of the disease.  See February 2014 VA Form 21-0960A-4.  The DBQ noted diagnoses of cardiac hypertension, supraventricular arrhythmia, and biatrial enlargement.  The DBQ noted diagnostic testing results including a February 2014 echocardiogram that demonstrated an abnormal left ventricular ejection fraction of 45%, and a February 2014 exercise stress test that demonstrated fatigue and dyspnea and 10.1 METs.  In conclusion, Dr. W.G. identified that the Veteran's service-connected supraventricular arrhythmia has led to his current tachycardia-induced cardiomyopathy which in turn has resulted in "chronic congestive heart failure which has been treated medically over the past two years." 

In April 2015, Dr. W.G. submitted correspondence that took umbrage with the RO's interpretation of his previous submissions, specifically their caricature of the Veteran's congestive heart failure.  See April 2015 Dr. W.G. correspondence ("reasons for disability rating dated October 24, 2014, you stated that [Veteran's] cardiomyopathy wasn't considered chronic at the time of a letter written by me dated December 27, 2010.")  Dr. W.G. noted the Veteran's medical history and presentation of persistent worsening symptomatology, including progressive dyspnea.  He identified that these symptoms were "clinically suggested" at the initial 2008 consultation, and as the Veteran's arrhythmia had recurred in 2010, that the "resultant symptoms suggest that cardiomyopathy was present...which, by definition, infers congestive heart failure."  Dr. W.G. further opined that the congestive heart failure present in 2010, expressed with the symptomatology of recurrent palpations and progressive dyspnea, indicated that the disease was "not acutely decompensated, but chronic in nature at the time."  

Analysis

For the appeal period beginning on December 6, 2010, the Board finds that a 100 percent rating for arrhythmia induced cardiomyopathy with shortness of breath is warranted. 

Although the Veteran was noted to not suffer from congestive heart failure in the June 2009 and March 2010 VA examination reports, he was found to have congestive heart failure in December 2010, and his private physician has since opined that the Veteran's progressive symptomatology at the time was indicative of congestive heart failure of a chronic, not acute, nature.  In light of the conflicting medical reports, the Board finds the record evidence is at least in relative equipoise and thus resolves all reasonable doubt in favor of the Veteran.  Thus, the Board finds that the Veteran's heart disability manifests as chronic congestive heart failure as of December 6, 2010.  Therefore, a 100 percent schedular rating is warranted under Diagnostic Code 7020, for the period beginning December 6, 2010.


ORDER

The appeal concerning entitlement to an increased rating in excess of 30 percent prior to December 6, 2010, for arrhythmia induced cardiomyopathy with shortness of breath, is dismissed.

For the appeal period beginning December 6, 2010, a 100 percent schedular rating for arrhythmia induced cardiomyopathy with shortness of breath, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran seeks entitlement to a disability rating in excess of 10 percent for his bilateral hearing loss.  Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran last was afforded a VA examination for his hearing in June 2009.  See June 2009 VA examination.  The Veteran has asserted that his bilateral hearing loss disability has worsened since his most recent VA examination.  For example, in contrast to the June 2009 VA examination which indicated a left ear speech recognition score of 96%, the Veteran testified at his recent Board hearing that he has underwent more recent examinations where "they've proven through diagnostic means...that...he's basically deaf in his left ear."  See May 2016 Board Hearing.  Moreover, a comparison of the left ear speech recognition scores of the June 2009 VA examination and a May 2006 VA examination reveal a marked contrast, specifically an increase from 56% in 2006 to 100% in 2009.  Compare June 2009 VA examination with May 2006 VA Audiological Evaluation; see also May 2016 Board Hearing transcript ("we just wanted to point out that the results of that examination...were markedly different that the previous VA examination in 2006...so we have reason to question the results.")  Furthermore, a review of the claims file reveals that there are no updated medical VAMC treatment records subsequent to October 2006, including any records from the Big Spring, Dallas or North Texas VA medical facilities where the Veteran testified as to receiving treatment since 2005.  See May 2016 Board Hearing transcript ("in Big Spring, I was under care there.  That's where they did the MRI to test the hearing...I believe that was 2006...2005 to '14 would be the both of them, Big Spring and North Texas.")  

As there may have been changes in the Veteran's condition, the Board finds that a new examination is needed to evaluate fully and fairly the Veteran's increased rating claim for his bilateral hearing loss.  Allday v. Brown, 7 Vet. App. 517 (1995) (finding that, where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, all updated treatment records must be obtained and associated with the claims file, to include treatment records from the Big Spring, Dallas, and North Texas VAMC facilities, as indicated by the Veteran during the May 2016 Board hearing.  Therefore, any and all non-duplicative VAMC treatment records, including from the Big Spring, Dallas, and North Texas facilities, from 2005 to the present, should be obtained and associated.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records, to include all non-duplicative VAMC treatment records from the Big Spring, North Texas and Dallas facilities, from 2005 to the present.

2.  Following the completion of the above directive and the association of all updated medical treatment records, afford the Veteran a VA examination to determine the current severity of his bilateral hearing loss disability.  

The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

3.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


